In the information in this case Irene Robbins was charged with the unlawful possession of intoxicating liquors, in Tulsa county, on the 11th day of June, 1938, to wit: "116 pints of whisky; 11 quarts of whisky, 6 quarts of Port wine; 18 pints of gin and 6 quarts of gin."
Upon her trial the jury returned a verdict finding her guilty as charged in the information and fixed her punishment at confinement in the county jail for 30 days and a fine of $75.
From the judgment rendered on the verdict an appeal was taken by filing in this court on April 6, 1939, petition in error with case-made.
No brief has been filed and no appearance made for oral argument. We have examined the record and find no material error. In our opinion the evidence sustains the verdict. The judgment of the lower court is therefore affirmed.